PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea for Consent Judgment and Entry of Final Order of Discipline to violations of Rule 11.02(3)(a), article XI, of the Integration Rule and Disciplinary Rules 1-102(A)(1), (5) and (6) of the Code of Professional Responsibility of the Florida Bar. We approve the Petition, and Respondent, James Vincent Dolan, is hereby suspended from the practice of law for ninety (90) days effective July 23, 1984, thereby giving respondent thirty (30) days to close out his practice and take the necessary steps to protect his clients and respondent shall not accept any new business.
Costs in the amount of $284.04 are hereby taxed against the Respondent.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.